--------------------------------------------------------------------------------

EXHIBIT 10.1

 
Primo Water Corporation
Amended and Restated Value Creation Plan
 

--------------------------------------------------------------------------------

 
Purpose of Plan
 
This Amended and Restated Value Creation Plan (the “Plan”) is established to
assist Primo Water Corporation (the “Company”) in attracting and retaining
highly qualified executive officers and motivating such executive officers to
serve the Company and expend maximum effort to improve the business results and
earnings of the Company, by providing to such persons an opportunity to earn
incentive compensation based on the achievement by the Company of
pre-established performance goals, as provided herein.  This Plan amends and
restates in its entirety the Value Creation Plan established by the Company in
May, 2012.
 
Award Formula
 

· The Company will issue to eligible participants up to three (3) separate
Equity/Cash Awards based on the Company’s achieving targets of at least $15
million, $20 million and $25 million in Adjusted EBITDA for any fiscal year
between 2013 and 2018 (including fiscal 2018).  Once the Company achieves the
$15 million Adjusted EBITDA target level for a given fiscal year, the Adjusted
EBITDA target level would increase to $20 million for subsequent fiscal years;
and once the Company thereafter achieves the $20 million Adjusted EBITDA target
level for a given fiscal year, the Adjusted EBITDA target level would increase
to $25 million for subsequent fiscal years.  The bonus issuance to the eligible
participants will be (a) 15% for the $15 million Adjusted EBITDA target level,
(b) 17.5% for the $20 million Adjusted EBITDA target level and (c) 20% (for the
$25 million Adjusted EBITDA target level) of the incremental market cap
appreciation (excluding additional share issuances), with the allocation of the
pool among Participants (defined below) to be recommended by the CEO and
determined and approved by the Compensation Committee in its sole discretion.
 Market capitalization appreciation would be determined based on the (i) the
Company’s closing stock price on the later to occur of May 11, 2012 or the date
that is two trading days after public announcement of financial results for the
fiscal year in which the last Adjusted EBITDA threshold was achieved, (ii) the
number of shares outstanding on May 11, 2012, and (iii) the Company’s closing
stock price on the date two trading days after public announcement of financial
results for the fiscal year for which an award is being made.

 

o Example - $15 million  Adjusted EBITDA is attained for the first time in
fiscal 2014:

 
5/11/12 Share price at start
 
$
1.39
 
3/17/15 Achieve $15 million Adjusted EBITDA for fiscal 2014
       
3/19/15 (closing share price – two days after announcing results)
  $
3.00 (ex)
 
Number of shares outstanding at 5/11/12
   
23,752,816
 
Value created ($3.00 - $1.39 x shares) (millions)
 
$
38.2
 
15% bonus pool of value created (millions)
 
$
5.7
 
Bonus pool to be split among Participants
       




--------------------------------------------------------------------------------

o Example – Following attainment of $15 million Adjusted EBITDA for fiscal 2014,
$20 million of Adjusted EBITDA is attained for the first time in fiscal 2016:

 
Share price at start (since last incentive)
 
$
3.00
 
3/16/17 Achieve $20 million Adjusted EBITDA for fiscal 2016
       
3/18/17 (closing share price – two days after announcing results)
  $
5.00 (ex)
 
Number of shares outstanding at 5/11/12
   
23,752,816
 
Incremental Value created ($5.00 - $3.00 x shares) (millions)
 
$
47.5
 
17.5% bonus pool of value created (millions)
 
$
8.3
 
Bonus pool to be split among Participants
       




o Example – Following attainment of $20 million Adjusted EBITDA for fiscal 2016,
$25 million of Adjusted EBITDA is attained for the first time in fiscal 2018:

 
Share price at start (since last incentive)
 
$
5.00
 
3/16/19 Achieve $25 million Adjusted EBITDA for fiscal 2018
       
3/18/19 (closing share price – two days after announcing results)
  $
8.00 (ex)
 
Number of shares outstanding at 5/11/12
   
23,752,816
 
Incremental Value created ($8.00 - $5.00 x shares) (millions)
 
$
71.3
 
20% bonus pool of value created (millions)
 
$
14.3
 
Bonus pool to be split among Participants
       




o Example – $20 million Adjusted EBITDA is attained for the first time in fiscal
2015 (both the $15 million Adjusted EBITDA and $20 million EBITDA levels were
attained in 2015 – no prior award under the Plan has been issued)

 
5/11/12 Share price at start
 
$
1.39
 
3/17/16 Achieve $20 million Adjusted EBITDA for fiscal 2015
       
3/19/16 (closing share price – two days after announcing results)
  $
6.00 (ex)
 
Number of shares outstanding at 5/11/12
   
23,752,816
 
Incremental Value created ($6.00 - $1.39 x shares) (millions)
 
$
109.5
 
17.5% bonus pool of value created (millions)
 
$
19.2
 
Bonus pool to be split among Participants
       

 
Calculation of Awards and Other Terms and Conditions:
 

· Award pool will be calculated effective at the market close on the second
trading day after public announcement of year-end financial results (after
completion of the audited financial statements), upon attaining  the targeted
Adjusted EBITDA (as defined in the Company’s then current credit agreements).

 

· Awards may be paid in cash and/or equity (restricted stock) in the sole
discretion of the Compensation Committee.

2

--------------------------------------------------------------------------------

· Award is dependent on the Company being in compliance (including via a waiver)
with all applicable loan agreements, as such may be amended.

 

· The Compensation Committee shall review and approve, in its sole discretion,
individual awards under the Plan promptly after the award pool is established,
as described above.

 

· All equity awards made under this Plan shall be valued for such purpose at the
closing price on the trading day prior to the payment date and issued under the
Primo Water Corporation 2010 Omnibus Long-Term Incentive Plan (or any successor
plan) (the “Omnibus Plan”).

 
Separation of Employment:
 

· A Participant who leaves the Company voluntarily, is dismissed for Cause (as
defined in the Omnibus Plan), or is terminated by the Company shall forfeit all
rights to his/her current-year award.

 

· A Participant who separates employment because of death, Disability (as
defined in the Omnibus Plan), or retirement shall remain eligible for a
current-year award.  In the event of a Participant’s retirement after June 30 of
a given year, the Compensation Committee may in its discretion award the
Participant a full current-year award based on the Company’s progress toward the
applicable Adjusted EBITDA target at the time of such retirement.  For example,
if the retirement occurs 3/4 of the way through a given year and if the Company
has earned 3/4 of a certain Adjusted EBITDA target on the date of such
retirement, the Compensation Committee may pay out a full award, in its
discretion, in connection therewith.  In the case of a Participant’s death, any
payments shall be made to the participant’s estate.

 
Change in Control:
 

· In the event of a Change in Control (as defined in the Omnibus Plan) that
occurs on or after June 30 of a given year, the Company shall make a full
current-year award based on the Company’s successful progress toward the
applicable Adjusted EBITDA target at the time of such Change in Control.  For
example, if a Change in Control occurs 3/4 of the way through a given year and
if the Company has earned 3/4 of a certain Adjusted EBITDA target on the date of
such Change in Control, the Company shall pay out a full award that would
otherwise be payable in connection with the achievement of such Adjusted EBITDA
target in connection with the Change in Control.

 
Eligibility:
 

· “Participants” shall mean any employee eligible to participate in the Plan as
determined by Compensation Committee.

 

· The Board may add or remove employees in the Plan at any time without prior
notice.

 
General Requirements:
 

· Nothing contained in this Plan shall give any employee the right to be
retained in the employment of the Company or effect the right of the Company to
relocate, change positions, or dismiss any employee.

3

--------------------------------------------------------------------------------

· The Compensation Committee reserves the right, in its sole discretion, to make
adjustments to the Plan or to individual awards when it believes the integrity,
purpose and fairness of the Plan would be better served.  Any decisions of the
Board shall be conclusive and binding on all parties.

 

· It is intended that the Plan be ongoing, however, it may be necessary for the
Board to amend or terminate the Plan at any time without prior notification.

 

· This Plan will be in effect starting January 1, 2012 and will automatically
terminate upon the earlier of (i) any payout based on the Company’s attaining
$25 million in Adjusted EBITDA for any fiscal year including or prior to 2018
(which assumes previous payouts based on the Company’s attaining  $20 million
and $15 million in Adjusted EBITDA for previous fiscal years); (ii) any payout
based on the Company’s achieving $20 million or more in Adjusted EBITDA for
fiscal 2018 (which assumes a previous payout based on the Company’s attaining
 $15 million in Adjusted EBITDA for a previous fiscal year); (iii) any payout
based on the Company’s achieving $15 million or more in Adjusted EBITDA for
fiscal 2018, assuming there had been no previous payout under the Plan, or (iv)
a final determination that the Company has not achieved the then-applicable
Adjusted EBITDA target level under this Plan for fiscal 2018.

 

· To the extent the Company is subject to any tax deduction limits under Section
162(m) of the Internal Revenue Code, this Plan is intended to comply with the
“performance-based compensation” requirements of Section 162(m) and will be
administered and interpreted accordingly.

 

· To the extent applicable, this Plan shall be interpreted in accordance with
Section 409A.  Notwithstanding any provision of this Plan to the contrary, in
the event that the Company determines in good faith that any compensation or
benefits payable under this Plan may not be either exempt from or compliant with
Section 409A, the Company shall adopt such amendments to this Plan or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate (i) to preserve the intended tax treatment of the compensation
and benefits payable hereunder, to preserve the economic benefits of such
compensation and benefits, and/or to avoid less favorable accounting or tax
consequences for the Company and/or (ii) to exempt the compensation and benefits
payable hereunder from Section 409A or to comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes thereunder;
provided, however, that this provision does not, and shall not be construed so
as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify any Participant for any failure to do so.

 

· The Company shall have the authority, duty, and power to withhold from any
award under this Plan the amount of any applicable federal, state, and local tax
required to be withheld by the Company pursuant to any applicable laws or
regulations.

 
 
4

--------------------------------------------------------------------------------